 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                   ***
 7   CHARLES E. MCDONALD,                                  Case No. 2:19-cv-00261-RFB-CWH
 8                      Petitioner,                                         ORDER
             v.
 9
     WARDEN BRIAN WILLIAMS, et al.,
10
                      Respondents.
11

12          This habeas matter under 28 U.S.C. § 2254 comes before the Court for initial review under

13   Rule 4 of the Rules Governing Section 2254 Cases, for consideration of petitioner’s application

14   for leave to proceed in forma pauperis (ECF No. 1), and on petitioner’s motion for appointment

15   of counsel (ECF No. 2).

16          The Court finds that petitioner is unable to pay the filing fee. Accordingly, the application

17   for leave to proceed in forma pauperis will be granted.

18          Following initial review, the Court finds that appointment of counsel is in the interests of

19   justice given, inter alia, including the complexities inherent in presenting and evaluating

20   petitioner’s claim of competency issues at the time of his trial. Petitioner’s motion for appointment

21   of counsel will therefore be granted, and counsel will be appointed to represent petitioner in these

22   proceedings.

23          IT THEREFORE IS ORDERED that petitioner’s application to proceed in forma pauperis

24   (ECF No. 1) is GRANTED. Petitioner will not be required to pay the filing fee. The Clerk of

25   Court is instructed to file the petition (ECF No. 1-1).

26          IT IS FURTHER ORDERED that petitioner’s motion for appointment of counsel (ECF

27   No. 2) is GRANTED.

28


                                                       1
 1          IT IS FURTHER ORDERED that the Federal Public Defender shall be provisionally

 2   appointed as counsel and shall have thirty days to undertake direct representation of petitioner or

 3   to indicate to the Court the office’s inability to represent petitioner in these proceedings. If the

 4   Federal Public Defender is unable to represent petitioner, the Court then shall appoint alternate

 5   counsel. The counsel appointed will represent the petitioner in all federal proceedings related to

 6   this matter, including any appeals or certiorari proceedings, unless allowed to withdraw. A

 7   deadline for the filing of an amended petition and/or seeking other relief will be set after counsel

 8   has entered an appearance. The Court anticipates setting the deadline for approximately one

 9   hundred twenty days from entry of the formal order of appointment. Any deadline established

10   and/or any extension thereof will not signify any implied finding of a basis for tolling during the

11   time period established. Petitioner at all times remains responsible for calculating the running of

12   the federal limitation period and timely presenting claims. That is, by setting a deadline to amend

13   the petition and/or by granting any extension thereof, the Court makes no finding or representation

14   that the petition, any amendments thereto, and/or any claims contained therein are not subject to

15   dismissal as untimely. See Sossa v. Diaz, 729 F.3d 1225, 1235 (9th Cir. 2013).

16          IT IS FURTHER ORDERED, so that the respondents may be electronically served with

17   any papers filed through counsel, that the Clerk shall add state attorney general Aaron D. Ford as

18   counsel for respondents. Respondents’ counsel shall enter a notice of appearance within twenty-

19   one days of entry of this order, but no further response shall be required from respondents until

20   further order of the Court.

21          DATED this 14th day of February, 2019.
22

23                                                        RICHARD F. BOULWARE, II
                                                          UNITED STATES DISTRICT JUDGE
24

25

26

27

28


                                                      2
